Case: 18-14849   Date Filed: 08/09/2019   Page: 1 of 21


                                                       [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 18-14849
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 8:13-cv-03210-CEH-AEP



MICHAEL BRATT,
MARJORIE YOUMANS,

                                            Plaintiffs - Appellants,

versus

LOUIS GENOVESE,
STEVEN GEORGE,
KENNETH VAN TASSEL,
JOHN GORE,

                                            Defendants - Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                           (August 9, 2019)
              Case: 18-14849    Date Filed: 08/09/2019    Page: 2 of 21


Before WILSON, ROSENBAUM, and HULL, Circuit Judges.

PER CURIAM:

      Plaintiff-Appellant Michael Bratt suffered a right orbital floor fracture after

an altercation with deputies at his Florida residence. He sued the deputies under 42

U.S.C. § 1983, claiming the deputies caused the injury using excessive force. At

trial, the jury found for the deputies on all counts and Bratt now appeals.

                                          I.

                          A. The Events at Bratt’s House

      On December 26, 2009, shortly after midnight, Deputy Steven George of the

Hernando County Sheriff’s Office was dispatched to Snow Hill Road in Brooksville,

Florida. Bratt’s neighbor, Eugenia Simpson, had called the police after she heard

explosions. Unknown to Simpson, the explosion was caused by a toy cannon in

Bratt’s backyard. Bratt and his wife, Marjorie Youmans, were hosting a Christmas

party and serving alcohol prior to firing the cannon. Upon George’s arrival, Simpson

informed George that the explosion came from Bratt’s backyard.

      George, believing that he had probable cause, jumped the fence that

surrounded Bratt’s property. George was dressed in his full uniform at the time. He

made his way to Bratt’s front door and knocked. Bratt asked who it was and yelled

that George was trespassing. Bratt cracked the door, but there were no lights on the

porch. George identified himself and shined a light on his badge. Bratt was still


                                          2
              Case: 18-14849      Date Filed: 08/09/2019   Page: 3 of 21


suspicious of George’s identity. At this point, Youmans came to the door and yelled

at George to get off their property.

      Here, George’s and Bratt’s stories diverge. George testified that Bratt tried to

pull Youmans back inside with such force that she almost fell. Believing this

constituted domestic battery, George called for backup. But according to George,

Bratt grabbed George and dragged him into the house and slammed George’s head

into the coffee table, breaking George’s nose. Bratt then attempted to get George’s

gun, putting George in fear for his life. Though George attempted to take out his

taser, Bratt took control of it and tased George. When George regained control of

his taser, he attempted to tase Bratt, but the taser malfunctioned. George radioed for

backup during this struggle. Eventually, George was able to handcuff Bratt.

      In contrast to George’s version of events, Bratt testified that he asked his wife

to get the dog and go into the bedroom. According to Bratt, at this point, George

yelled “domestic violence,” barged through the door, and tased Bratt. After doing

so, George lost his footing on the floor and fell and hit his face, causing George’s

broken nose. Bratt stated that he then retrieved George’s taser from the floor and

handed it back to George, asking George not to tase him again. Nevertheless, as

Bratt recalled the incident, George attempted to tase Bratt again, so Bratt knocked

the taser out of George’s hand.




                                           3
              Case: 18-14849    Date Filed: 08/09/2019    Page: 4 of 21


      Eventually, Deputy Kenneth Van Tassel arrived at the house and escorted

Bratt out of the house. Bratt apparently tried to bite Van Tassel at some point, which

caused Van Tassel to push Bratt as hard as he could into a wall. For his part, Bratt

denied ever trying to bite Van Tassel and maintained that Van Tassel’s use of force

was unjustified.

      Deputy Louis Genovese arrived next on scene. Van Tassel was already

struggling with Bratt in the front yard at this time. Genovese testified that he

attempted to control Bratt, who was kicking and flailing in the yard. The deputies

performed a leg sweep to take Bratt to the ground.

      Again, Bratt’s testimony differed. He testified that Van Tassel and Genovese

punched and kicked Bratt while he was on the ground and claiming he did not do

anything. In Bratt’s version, Genovese then put intense pressure on Bratt’s lower

back, which he had previously had surgery on. Then Genovese put his knee on

Bratt’s right eye and rammed his knee into Bratt’s eye around fifteen times,

eventually resulting in a loud pop.

      Walt Wagner, an EMS unit’s primary paramedic, next arrived at the scene.

Wagner and his partner treated George for injuries to his nose and then placed

George in the ambulance to take him to the hospital. Sergeant William Power

testified that Bratt denied medical treatment. In contrast, Bratt testified that he

requested medical attention, but Genovese said, “you’re coming with me.”


                                          4
              Case: 18-14849     Date Filed: 08/09/2019   Page: 5 of 21


                      B. The Events in Genovese’s Patrol Car

      Bratt was then placed in the back of Genovese’s patrol car, with instructions

to take Bratt to the hospital. Deputy John Gore followed behind in his own patrol

vehicle. Genovese’s patrol car was not equipped with any recording devices.

      Bratt testified that he was hogtied in the back of the squad car, still profusely

bleeding. Genovese refused to buckle Bratt in, despite Bratt’s requests. According

to Bratt, Genovese then sped up and sharply slammed on his breaks three different

times, causing Bratt to fly into the plexiglass-and-metal grate that separated the back

and front of the car. After one of these “screen tests,” Bratt testified, Genovese got

out of the vehicle and punched Bratt several times in the face. Bratt further asserted

that one officer then shoved a dirty gym towel in Bratt’s mouth.

      But not according to Genevese. Genovese testified that he could not secure

Bratt’s seat belt because Bratt refused to sit still. Genovese did have to stop, but it

was because Bratt spit at Genovese from the back of the patrol car. According to

Genovese, a combination of blood and spit got on the side of Genovese’s face by his

earlobe and the right part of his forehead. Genovese pulled over to put something

on Bratt to prevent him from spitting. While in the back seat, Genovese “redirected”

Bratt’s face with his hand as Bratt was audibly filling his mouth with spit again.

Gore placed a gym towel around Bratt’s face to prevent him from spitting.




                                          5
              Case: 18-14849     Date Filed: 08/09/2019    Page: 6 of 21


      While they were stopped, Genovese flagged down the same EMS workers

who were transporting George to the hospital. Genovese requested that Wagner

clean and sanitize the spit on his face. Wagner sanitized Genovese’s forehead and

continued to the hospital.

      Upon Bratt’s arrival to the hospital, the deputies testified that Bratt fell as he

got out of Genovese’s patrol car. The deputies then escorted Bratt to the emergency

room. Bratt, however, claims the deputies threw him out of the squad car by his

arms and legs so he would land face first on the concrete.

      Bratt suffered an orbital floor fracture, which is a break in the wall between

the eye socket and the sinus. As a result, fat and eye muscle dropped into his sinus.

Bratt required reconstructive surgery and a metal implant to fix this injury. Bratt

attested that he continues to suffer from chronic sinus infections, post-traumatic

stress disorder, double vision, and brain injuries.

      During the presentation of the pending case at trial, the deputies presented

expert testimony that Van Tassel’s redirecting of Bratt’s face into the wall during

the events at Bratt’s house could have caused this orbital floor fracture.

                        C. The Criminal Case Against Bratt

      Bratt was arrested and ultimately went to trial on charges of felony battery,

for allegedly striking George, and battery on a law-enforcement officer, for allegedly

spitting on Genovese. The jury acquitted Bratt on both charges.


                                           6
              Case: 18-14849    Date Filed: 08/09/2019    Page: 7 of 21


      Before that happened, though, on December 31, 2009, five days after the

events at Bratt’s house, Wagner gave a handwritten sworn statement to a Hernando

County Deputy (the “handwritten sworn statement”). The statement pertained to

how Wagner disinfected Genovese’s face after Genovese waved his ambulance

down. Wagner’s statement said that he “observed an approx. 1½" to 2" piece of

bloody sputum across the middle region of the deputy’s forehead.” (emphasis

added). Wagner additionally stated that “[i]n checking further, [he] found no more

areas about his head with sputum.”

      The State and Bratt additionally deposed Wagner for the criminal trial (the

“criminal deposition”), though only Bratt’s counsel asked questions. Wagner first

testified as to the injuries George sustained.        Wagner then testified about

decontaminating Genovese. Wagner stated that the sputum was “mid-forehead,

closer to the hairline.” He clarified that there was no sputum on the right side, only

in the middle.

      Wagner then testified at Bratt’s criminal trial (the “trial testimony”). He again

gave statements about George’s injuries and decontaminating Genovese.              He

repeated that the sputum was on the center of Genovese’s forehead. On cross-

examination, Bratt’s defense emphasized this location, along with Wagner’s

testimony that he saw no other spit on Genovese besides on the forehead. Bratt’s

defense later questioned how the spit could be on the center of Genovese’s forehead


                                          7
              Case: 18-14849    Date Filed: 08/09/2019   Page: 8 of 21


when Genovese testified that Bratt spat on him from the backseat of the patrol car.

According to Genovese, the spit landed on the back side of his earlobe and his right

cheek, which would be consistent with the angle Bratt allegedly spit at him from.

The State of Florida chose not to redirect Wagner.

                     D. Procedural History of the Pending Case

      Bratt filed suit against Genovese, George, Van Tassel, and Gore (“the

deputies”)—in their personal capacities—in the Middle District of Florida, pursuant

to 42 U.S.C. § 1983. In the amended complaint, Bratt alleged, among other things,

that Genovese and Van Tassel used excessive force when they kicked and beat Bratt

in his own front yard. Bratt also asserted that Genovese used excessive force when

Genovese allegedly drove his knee into Bratt’s eye socket and beat Bratt in the back

of the patrol car.

      Both the deputies and Bratt listed Wagner as a witness on their witness list.

The deputies attempted to depose Wagner on four separate occasions. The first

deposition was canceled since service was not confirmed. The second was canceled

at Bratt’s counsel’s request. The third was canceled due to failure of service. And

the fourth was canceled after Wagner failed to appear. The deputies did not seek

any recourse for this non-appearance, nor did they make further attempts to depose

Wagner.




                                         8
               Case: 18-14849    Date Filed: 08/09/2019    Page: 9 of 21


        On November 18, 2015, after he retired, Wagner provided a sworn statement

to Bratt’s counsel (the “November 2015 sworn statement”). Bratt took this statement

after the close of discovery and with no notice to the deputies. Wagner again

discussed removing the sputum from Genovese’s forehead. But this time, Wagner

also testified that, after arriving at the hospital, he witnessed a big heavyset man who

resembled Genovese throw Bratt out of the patrol car. Wagner could not say for

sure that the deputy was Genovese and in fact thought it may have been a different

person. Wagner further said that he heard Bratt’s face hit the pavement, and then

the large deputy said, “Look, Sarge, he fell out of the car getting out,” in a sarcastic

tone.

        Wagner gave a couple of reasons for not providing this information in any of

his previous statements. First, he was worried about harassment from the deputies

for “ratting” on them. Now that he was retired, Wagner did not have this fear.

Second, Wagner had never been asked about the events at the hospital in any of his

previous testimony—only about George’s injuries and Genovese’s decontamination.

While Wagner acknowledged that he did not provide the whole truth, he insisted he

never lied in any of his previous testimony, either.

        Bratt originally intended to use the November sworn statement only to

impeach at trial, if necessary. But on February 7, 2018, Bratt learned that Wagner

had killed himself on December 26, 2017. The next day, Bratt contacted the deputies


                                           9
                Case: 18-14849   Date Filed: 08/09/2019   Page: 10 of 21


and provided them a copy of the November 2015 sworn statement. This disclosure

occurred over two years after Bratt took the original statement and three weeks

before trial.    Bratt sought leave to admit the November sworn statement as

substantive evidence under Federal Rule of Evidence 807, the residual hearsay

exception.

      The district court denied Bratt’s motion for three reasons. First, the court

found that if Bratt intended to use the statement as substantive evidence, he was

required to disclose it under Federal Rule of Civil Procedure 26(a). His failure to do

so was not justified because the testimony was so contradictory to the officers’

testimony, and the deputies had tried to depose Wagner four different times. As a

result, the court excluded it under Rule 37(c).

      Second, the court found that the statement lacked the equivalent

circumstantial guarantees of trustworthiness required by Federal Rule of Evidence

807. The court reasoned that Wagner had omitted this testimony in all previous

statements, the statement was given in anticipation of trial, and it was not subject to

cross-examination.

      Third, the court found that the statement contained double hearsay. In

addition to Wagner’s out-of-court statement, the testimony contained Genovese’s

sarcastic statement: “Look, Sarge, he fell out of the car getting out.” As a result,




                                          10
             Case: 18-14849    Date Filed: 08/09/2019   Page: 11 of 21


the court concluded that the November 2015 sworn statement could be used only for

impeachment, where appropriate.

      At trial, Bratt attempted to impeach Genovese on the location of the spit on

Genovese’s face using Wagner’s November 2015 sworn statement. But the district

court prohibited this use because the court concluded it was improper to impeach a

witness with a statement he was never able to cross-examine.

      Besides his effort to use the November 2015 sworn statement to impeach

Genovese, Bratt listed Wagner’s criminal deposition as an exhibit. But the court

refused to allow Bratt to use the criminal deposition for either substantive or

impeachment purposes. The court reasoned that the State of Florida was not a

predecessor in interest to the deputies, in their individual capacities, because the

State of Florida did not have motives similar to the deputies’ motives for cross-

examining Wagner. Therefore, the district court found that the criminal deposition

was not admissible hearsay under Federal Rule of Evidence 804(b)(1).

      Finally, the deputies listed Wagner’s handwritten sworn statement as an

exhibit. But they objected to Bratt’s use of the handwritten sworn statement to

impeach Genovese as to the location of the sputum. And as with the November 2015

sworn statement, the court ruled that Bratt could not use the handwritten sworn

statement for impeachment purposes because it was not proper to impeach with a

witness’s statement that was never subject to cross-examination.


                                        11
             Case: 18-14849     Date Filed: 08/09/2019   Page: 12 of 21


      The jury found for the deputies on all counts. On appeal, Bratt contends that

the district court improperly excluded the November 2015 sworn statement, the

criminal deposition, and the handwritten sworn statement. First, Bratt argues that

the November 2015 sworn statement should have been admitted both as substantive

evidence and for impeachment. Second, Bratt asserts that the criminal deposition

should have been admissible as both substantive evidence and for impeachment.

Finally, Bratt urges that the handwritten sworn statement should have been

admissible for impeachment. We evaluate these arguments by topic: arguments

under Rule 807, arguments under Rule 804, and arguments about impeachment.

                                         II.

      We review for abuse of discretion a district court’s ruling on the admissibility

of hearsay under Rule 807. Rivers v. United States, 777 F.3d 1306, 1312 (11th Cir.

2015) (citing United States v. Rodriguez, 218 F.3d 1243, 1246 (11th Cir. 2000)). A

district court abuses its discretion when the court rests its decision upon “a clearly

erroneous finding of fact, an errant conclusion of law, or an improper application of

law to fact.” United States v. Westry, 524 F.3d 1198, 1214 (11th Cir. 2008) (per

curiam) (internal quotation marks omitted) (quoting United States v. Smith, 459 F.3d
1276, 1295 (11th Cir. 2006)). But even if a district court abuses its discretion, “we

will overturn its evidentiary ruling only if the defendants have shown that the ruling

had a ‘substantial prejudicial effect.’” In re Intern. Mgmt. Assocs., L.L.C., 781 F.3d
12
               Case: 18-14849   Date Filed: 08/09/2019   Page: 13 of 21


1262, 1265 (11th Cir. 2015) (per curiam) (quoting Adams v. Austal, U.S.A., L.L.C.,

754 F.3d 1240, 1248 (11th Cir. 2014)). “We are ‘particularly hesitant to overturn a

trial court's admissibility ruling under the residual hearsay exception absent a

definite and firm conviction that the court made a clear error of judgment in the

conclusion it reached based upon a weighing of the relevant factors.’” Rivers, 777

F.3d at 1312 (internal quotation marks omitted) (quoting Balogh’s of Coral Gables,

Inc. v. Getz, 798 F.2d 1356, 1358 (11th Cir. 1986)).

      Rule 807 governs the residual exception to the general prohibition on hearsay.

It provides,

      (a) In General. Under the following circumstances, a hearsay statement
          is not excluded by the rule against hearsay even if the statement is
          not specifically covered by a hearsay exception in Rule 803 or 804:
         (1) The statement has equivalent circumstantial guarantees of
             trustworthiness;
         (2) It is offered as evidence of a material fact;
         (3) It is more probative on the point for which it is offered than any
             other evidence that the proponent can obtain through reasonable
             efforts; and
         (4) Admitting it will best serve the purposes of these rules and the
             interests of justice

Fed. R. Evid. 807. We have recognized that Rule 807 should be used in only very

rare, exceptional circumstances. United Techs. Corp. v. Mazer, 556 F.3d 1260, 1279

(11th Cir. 2009). And in these circumstances, the hearsay should have exceptional

guarantees of trustworthiness and a high degree of probative value and necessity. Id.




                                         13
             Case: 18-14849     Date Filed: 08/09/2019   Page: 14 of 21


      In determining if the statement has such exceptional guarantees of

trustworthiness, we look to the circumstantial guarantees that existed when the

declarant originally made the statement. See Rivers, 777 F.3d at 1315. A court must

consider many factors to determine if these circumstantial guarantees existed,

including “the probable motivation of the declarant in making the statement, the

circumstances under which [the statement] was made, the knowledge and

qualifications of the declarant, and the existence of corroborating evidence.” See id.

(alteration in original) (internal quotation marks omitted) (quoting United States v.

Hall, 165 F.3d 1095, 1110–11 (7th Cir. 1999)). Additionally, statements made more

contemporaneously with the event are more likely to be based on fresh recollections.

See United States v. Reme, 738 F.2d 1156, 1168 (11th Cir. 1984) (noting that

statements that closely followed the events at issue were more likely based on fresh

recollections than statements made about one year after the events). Overall, the

court must look at “the totality of the circumstances surrounding the making of the

statement and those rendering the declarant particularly worthy of belief.” See id.

(internal quotations omitted) (quoting United States v. Barrett, 8 F.3d 1296, 1300

(8th Cir. 1993)). In so doing, the mere fact that the declarant made the statement

under oath is not enough to guarantee trustworthiness. United States v. Deeb, 13
F.3d 1532, 1539 (11th Cir. 1994).




                                         14
             Case: 18-14849     Date Filed: 08/09/2019    Page: 15 of 21


      In the case at hand, the parties agree that Wagner’s November 2015 sworn

statement is evidence of a material fact, and the evidence is more probative on the

point for which it is offered than any other available evidence. We therefore turn to

the required circumstantial guarantees of trustworthiness.

      Here, Bratt has not demonstrated that Wagner’s statement meets Rule 807’s

required circumstantial guarantees of trustworthiness. Therefore, we need not

determine whether the district court abused its discretion in finding that Bratt did not

comply with Rule 26(a)’s disclosure requirement and that Wagner’s statement

contains double hearsay.

      Though Wagner’s November 2015 statement was sworn and is consistent with

Bratt’s testimony, it otherwise lacks circumstantial guarantees of trustworthiness.

First, the new developments in his story were not subjected to cross-examination and

therefore were not subjected to adversarial scrutiny. Second, the November 2015

sworn statement, while not contradictory of Wagner’s previous criminal testimony

and deposition, represents Wagner’s third iteration of the events at issue—yet only

the first mention that officers threw Bratt from the vehicle. And third, Wagner made

this statement that asserts the throwing incident for the first time six years after the

original events, a particularly long time in comparison to his original statement that

does not include this incident, made only six days after the events at issue.




                                          15
             Case: 18-14849     Date Filed: 08/09/2019    Page: 16 of 21


      When we consider the totality of the circumstances, we cannot say the district

court abused its discretion in concluding Wagner’s November 2015 sworn statement

lacked circumstantial guarantees of trustworthiness and in therefore refusing to

admit that statement.

                                         III.

      Bratt next contends that the district court erred by not admitting Wagner’s

criminal deposition under Federal Rule of Evidence 804(b)(1). Bratt argues that the

State of Florida was the deputies’ predecessor in interest and, therefore, the district

court should have admitted the testimony. As it turns out, though, we need not

consider what predecessor-in-interest means in Rule 804(b)(1) because, even if the

district court abused its discretion, any error was harmless.

      We therefore assume without deciding that the district court erred in declining

to admit Wagner’s criminal deposition. When the district court abuses its discretion,

“an erroneous evidentiary ruling is a basis for reversal only if the complaining

party’s substantial rights were affected.” Proctor v. Fluor Enters., Inc., 494 F.3d
1337, 1352 (11th Cir. 2007) (citing Tran v. Toyota Motor Corp., 420 F.3d 1310,

1316 (11th Cir. 2005)). The party asserting error bears the burden of proving his

substantial rights were affected. Perry v. State Farm Fire & Cas. Co., 734 F.2d
1441, 1446 (11th Cir. 1984). As a result, we will reverse the district court only if

the party asserting error proves that “the error ‘probably had a substantial influence


                                          16
               Case: 18-14849     Date Filed: 08/09/2019   Page: 17 of 21


on the jury’s verdict.’” See Proctor, 494 F.3d at 1352 (quoting United States v.

Stephens, 365 F.3d 967, 977 (11th Cir. 2004)).

        Bratt has failed to show that, even if the district court did err, the failure to

admit the criminal deposition probably had a substantial influence on the jury’s

verdict. Bratt contends that if the jury heard Wagner’s corroborating evidence, it

would have believed that Bratt did not spit on Genovese from the back of the patrol

car. As a result, Bratt contends, the jury would have found that Genovese did not

use justifiable force when Genovese went to the backseat and “redirected” Bratt’s

face.

        But Bratt’s assertion ignores a key fact: the criminal deposition still supports

the conclusion that spit was on Genovese’s face. And that ultimately was what

Genovese attested caused him to stop the car and cover Bratt’s mouth. Bratt offers

no explanation for how the spit got on Genovese’s forehead, regardless of its

location. So the only thing that Wagner’s testimony tends to make more likely is

that Bratt’s spit missed Genovese from the back of the squad car; it does not show

that Bratt never spat at Genovese at all. And therefore Wagner’s testimony does not

make it more or less likely that Genovese did not stop the car to stop Bratt from

spitting. As a result, Bratt has not carried his burden to show that the district court’s

error, if any, probably had a substantial influence on the verdict.

                                           IV.


                                            17
              Case: 18-14849     Date Filed: 08/09/2019     Page: 18 of 21


      Bratt next contends that, even if the Wagner evidence could not be used

substantively, the district court erred by not allowing the evidence to be used for

impeachment. He argues that he should have been able to use Wagner’s November

2015 sworn testimony, the handwritten sworn statement, and the criminal deposition

for impeachment. Bratt attempted to use these statements to impeach Genovese on

two different issues: the location of the sputum and Genovese’s actions at the

hospital. We address each attempt separately.

                                           A.

      As we have discussed, Bratt has not carried his burden of proving that if the

jury had heard Wagner’s statements relating to the location of the spit on Genovese,

these statements probably would have had a substantial influence on its verdict. See

supra at Section III. As a result, even if the district court did err in prohibiting Bratt

from using the November sworn statement, the handwritten sworn statement, and

the criminal deposition to impeach Genovese about the location of the spit, this error

was harmless.

                                           B.

      At trial, Bratt also desired to use Wagner’s November 2015 sworn testimony

to impeach Genovese about the events that occurred at the hospital. Bratt argues

that impeachment by contradiction is a recognized mode of impeachment and

Federal Rule of Evidence 608(b) does not limit extrinsic evidence for impeachment


                                           18
             Case: 18-14849     Date Filed: 08/09/2019    Page: 19 of 21


through contradiction. In response, the deputies argue that this testimony is rank

hearsay, it is unreliable, and there is no evidentiary foundation for impeachment by

contradiction.

      Federal Rule of Evidence 608(b) prevents a party from introducing extrinsic

evidence to attack a witness’s character for truthfulness. Fed. R. Evid. 608(b). But

Rule 608(b) does not preclude the use of extrinsic evidence that contradicts material

testimony. United States v. Calle, 822 F.2d 1016, 1021 (11th Cir. 1987) (citing

United States v. Russell, 717 F.2d 518, 520 (11th Cir. 1983)). Nevertheless, extrinsic

evidence is generally not admissible to contradict testimony on collateral matters to

the testimony sought to be impeached. See United States v. Diecidue, 603 F.2d 535,

550 (5th Cir. 1979). As the First Circuit has noted, “[t]he ability to use extrinsic

evidence to impeach a witness by contradiction is linked to the question of hearsay.”

United States v. DeCologero, 530 F.3d 36, 60 (1st Cir. 2008). As a result, if what

makes the impeaching statement relevant is really the truth of the statement, then the

statement is hearsay and inadmissible. See id. But when the impeachment tends to

show the witness’s untruthfulness, it is not hearsay, as it is not primarily offered to

prove the truth of the matter asserted. See United States v. Winkle, 587 F.2d 705,

710 (5th Cir. 1979). So, for example, a witness may be impeached with his prior

sworn testimony on the same question when his answer at trial differs from his




                                          19
             Case: 18-14849     Date Filed: 08/09/2019   Page: 20 of 21


answer during his prior testimony because the impeachment tends to show the

witness’s untruthfulness on at least one of the two occasions.

      Here, though, Bratt’s attempt to introduce Wagner’s November 2015 sworn

statement as extrinsic evidence to impeach Genovese was solely an attempt to back-

door substantive evidence under the guise of impeachment. The primary reason for

using the statement for the ostensible purpose of impeaching Genovese was not to

get the jury to infer that Genovese was an unreliable witness, but rather, that Wagner

saw Genovese throw Bratt from the police car. As a result, Wagner’s sworn

statement would be relevant only if it is true, and that fact necessarily means the

statement—which, as we have discussed, was not admissible as substantive

testimony in its own right—constituted hearsay as Bratt sought to use it. See Fed.

R. Evid. 801(c). Bratt’s attempt to impeach using substantive hearsay was improper,

and the district court properly excluded the evidence for that purpose. See Fed. R.

Evid. 802 (general prohibition on hearsay).

      Bratt relies on United States v. Taylor, 426 F. App’x 702 (11th Cir. 2011) (per

curiam) (unpublished), to support his claim that Wagner’s statement can be used to

impeach by contradiction.       Not only is Taylor not binding, but it is also

distinguishable. In Taylor, the government was allowed to impeach by contradiction

using witness testimony. Id. at 704. So Taylor did not involve a hearsay issue, unlike




                                         20
             Case: 18-14849     Date Filed: 08/09/2019    Page: 21 of 21


Bratt’s case. And as a result, in Taylor, unlike here, the evidence used to impeach

was already substantively admissible in its own right.

                                          V.

      The district court properly refused to admit Wagner’s November 2015 sworn

statement under Rule 807, as the statement did not carry circumstantial guarantees

of trustworthiness. Additionally, even if the district court did abuse its discretion in

excluding Wagner’s criminal deposition, that error was harmless. For the same

reasons, any error in excluding the Wagner evidence to impeach Genovese on the

location of the spit was also harmless. Finally, the district court properly prevented

Bratt from impeaching Genovese with Wagner’s November 2015 sworn statement

on the events at the hospital, as it was just an attempt to admit substantive hearsay

disguised as impeachment. Accordingly, we affirm.

      AFFIRMED.




                                          21